Citation Nr: 1402747	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to service connection for a right hip disorder, to include as due to degenerative disc disease of the thoracolumbar spine. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran served on active duty from November 1978 to April 1987 and from October 2002 to February 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

The issue of entitlement to service connection for a right hip disorder, to include as due to degenerative disc disease of the thoracolumbar spine is remanded to the RO via the Appeals Management Center in Washington, DC. 


FINDING OF FACT

The medical evidence of record does not show a diagnosis of posttraumatic stress disorder (PTSD) during service or during the pendency of the claim.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue denied herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. 

Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to initial adjudication of the Veteran's claim, the RO's February 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The February 2008 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was provided with a VA examination in connection with his claim for service connection for PTSD.  See McLendon v. Nicholson, 20 Vet. App. 

79 (2006).  Furthermore, the Veteran requested a videoconference hearing before the Board at the RO, and was scheduled for a July 2011 hearing; however, he failed to appeal or request postponement of such hearing.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2013).

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for disability resulting from personal injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).  Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997).


Effective July 13, 2010, VA amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3). 

The Veteran contends that his current PTSD is related to his active service.  In this regard, he reported that he served in Iraq from July 2005 through March 2006, where he was primarily responsible for ordering supplies.  He indicated that his duties were stressful, as soldiers were often angry with him because orders were either cancelled or not filled.  He further reported that he was not involved in any direct combat; however, he explained that he saw many soldiers and Iraqi civilians who were seriously injured.  

Service treatment records dated from April 2006 through April 2007 note diagnoses of nervousness.  The report of a July 2006 physical examination, report of medical history notes the Veteran's report of nervousness, trouble sleeping, depression or excessive worry since he returned from Iraq.    

Service personnel records include a July 2006 memorandum of physical evaluation, which notes that subsequent to his deployment in Iraq, the Veteran sought counseling and was prescribed medication for a generalized anxiety disorder.  A February 2007 record notes that the Veteran was put on physical profile for several health concerns, to include generalized anxiety. 

Whether the Veteran experienced anxiety or nervousness during service is not in dispute.  In this regard, service connection for adjustment disorder with depressed and anxious mood has been granted, effective February 23, 2008, the day following 

separation from service.  The salient question is whether the Veteran has PTSD, and if so, whether it is related to his military service.  

Post-service treatment records include the report of a March 2008 VA psychiatric examination.  The examiner reviewed the claims file, interviewed the Veteran, and administered psychiatric testing.  The examiner diagnosed adjustment disorder, with depressed and anxious mood related to military service.  The examiner indicated that the Veteran did not meet the Criterion A for a diagnosis of PTSD, nor did the Veteran exhibit the other necessary symptoms for a diagnosis of PTSD.  The examiner noted that the Veteran participated in outpatient counseling and began receiving psychotropic medication during service, and concluded that the Veteran's psychiatric disorder currently met the criteria for a diagnosis of adjustment disorder.  

Similarly, the report of an April 2009 VA psychiatric examination demonstrates that the examiner reviewed the claims file, interviewed the Veteran, and administered psychiatric testing.  The examiner diagnosed adjustment disorder, with depressed and anxious mood related to military service.  The examiner noted the Veteran's belief that he had PTSD, however, he explained that the Veteran continued to meet the diagnostic criteria for adjustment disorder, with depressed and anxious mood, as he continued to have symptoms of anxiety and depression, which were consistent with such diagnosis.  The examiner further noted that the Veteran had increased anxiety over the past few weeks, but indicated that such an increase was temporarily related to the Veteran's financial problems, and the loss of his home to a foreclosure.  

While the Veteran's statements are competent evidence as to events in service and after service, and to describe the extent of any symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render his statements as competent evidence on matters such as medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The Veteran's statements are not competent evidence to diagnose PTSD or to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reported the events in service and after service, and 

described the symptoms he experienced to the VA examiners, who considered this competent evidence and, based on their ability, knowledge, and experience in the medical field, provided a competent medical opinion that the Veteran did not meet the criteria for PTSD, but rather for an adjustment disorder, with depression and anxiety.  

Congress has specifically limited entitlement to service-connection benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Here, the Board finds that the Veteran does not have PTSD, nor has such a diagnosis been present at any time during the period of the appeal.  Thus, without a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), VA need not determine whether the evidence of record shows a causal nexus between alleged current PTSD symptomatology and a claimed in-service stressor.  Thus, service connection is not warranted for PTSD. 

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied. 


REMAND

The Veteran contends that his current right hip disorder is related to his military service, or in the alternative, is due to his service-connected thoracolumbar spine 

disorder.  He asserts that his pain began in September 2005 while in Iraq, during his second period of active service.  Specifically, he reported that he stepped out of a helicopter and his right leg gave out, causing him to fall.  He stated that he was taken to the emergency room in Balad, complaining of right hip, right leg, and low back pain.  In this regard, the Veteran's service personnel records include a March 2006 record, which notes that the Veteran injured his right leg and spine in September 2005 at Camp Habbaniya, Iraq.  

Service treatment records show that the Veteran was provided emergency treatment in September 2005 for low back pain radiating down his right leg; sacroiliac joint versus sciatica was noted.  An October 2005 record shows the Veteran sought treatment for right hip pain.  February 2006 records note the Veteran's report of right hip pain down to his thigh associated with low back pain since September 2005; an assessment of radicular pain of the thigh and hip was noted.  Records dated in March through May 2006 note the Veteran's report of right leg and hip pain associated with spine pain since September 2005; a diagnosis of intervertebral disc disease was noted.  Records dated in July 2006 report that the Veteran underwent physical therapy for his low back disorder, with associated right hip and leg pain. 

Post-service records include the report of a March 2008 VA examination, which notes the Veteran's report of right hip pain; however, the examiner found that there was no radiographic or clinical evidence to support a diagnosis.  
The report of an October 2008 Magnetic Resonance Image (MRI) of the right hip notes an impression of very mild degenerative changes, with no evidence of avascular necrosis or the cause of the Veteran's right hip pain.  In a VA examination in April 2009, the examiner noted that degenerative arthritis was demonstrated on x-ray examination.  Mild degenerative arthritis of the right hip was diagnosed. 

Although the March 2008 VA examiner found no evidence of a right hip disorder, the evidence of record shows a diagnosis of mild degenerative arthritis of the right hip during the appeal period.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  

Therefore, the case must be remanded in order for the Veteran to be afforded a VA examination in connection with the present claim to determine whether any diagnosed right hip disorder began during service, or is due to or aggravated by the Veteran's service-connected thoracolumbar spine disorder.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the RO granted service connection for degenerative disc disease of the thoracolumbar spine, as well for right lower extremity radiculopathy due to the degenerative disc disease of the thoracolumbar spine, effective the day following discharge from service.  As discussed above, during his second period of service and after discharge, the Veteran reported right leg and hip pain associated with his thoracolumbar spine disorder.  Thus, to the extent possible, the prospective VA examiner must attempt to distinguish whether the Veteran's right hip symptoms are separate and distinct from the service-connected right lower extremity radiculopathy, or are symptoms of such service-connected disorder. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and 

(a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded a VA examination to determine whether any right hip disorder found or previously diagnosed is related to his military service or to the service-connected thoracolumbar spine disorder.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether a current diagnosis of a right hip disorder is found.  The examiner must provide an opinion as to whether any currently or previously diagnosed right hip disorder, to include mild degenerative arthritis, is related to the Veteran's active military service, or due to or aggravated by his service-connected thoracolumbar spine disorder.  The examiner must also provide an opinion as to whether the Veteran's symptoms, to include pain of the 

right hip and lower extremity, is a symptom of a separate and distinct disorder from the Veteran's service-connected right lower extremity radiculopathy or is a symptom of his service-connected right lower extremity radiculopathy.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the  

benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


